—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of a violation of probation. Defendant pleaded guilty to the violation in exchange for an agreed-upon sentence of 10 day-reporting weekends in jail and continued probation. Prior to sentencing, defendant was arrested and County Court sentenced defendant to a term of incarceration of 2 to 6 years for the violation of probation. Defendant contends that the court erred in enhancing the sentence because he violated only one of the two conditions imposed by the court (see, People v Williams, 195 AD2d 1040). Defendant did not move to vacate the plea or object to the sentence on that ground, however, and thus failed to preserve his contention for our review (see, People v Wilson, 257 AD2d 674, lv denied 93 NY2d 981; People v Perry, 252 AD2d 990, lv denied 92 NY2d 929). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v Luksch, 265 AD2d 895, 895-896, lv denied 94 NY2d 825). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Marks, J. — Violation of Probation.) Present — Green, J. P., Pine, Hayes, Scudder and Burns, JJ.